      Case 4:19-cv-03946 Document 1 Filed on 10/10/19 in TXSD Page 1 of 7



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

JUAN ESQUEDA,                                 §
                                              §
       Plaintiff,                             §               CIVIL ACTION
                                              §          NO. ______________________
V.                                            §
                                              §
GEOVERA SPECIALTY                             §
INSURANCE COMPANY,                            §
                                              §
       Defendant.                             §


            DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY’S
                          NOTICE OF REMOVAL

TO THE HONORABLE COURT:

       Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant GeoVera Specialty Insurance

Company (“GeoVera”) files this, its Notice of Removal to the United States District Court for

the Southern District of Texas, Houston Division, on the basis of diversity of citizenship and the

amount in controversy, and respectfully shows the following:

                                       I.
                      FACTUAL AND PROCEDURAL BACKGROUND

       1.      On August 23, 2019, Plaintiff Juan Esqueda (“Plaintiff”) filed his Original

Petition, styled Juan Esqueda v. GeoVera Specialty Insurance Company, Cause No. 2019-59192,

in the 190th District Court in and for Harris County, Texas. The lawsuit arises out of a claim

Plaintiff made for damages to his property under an insurance policy issued by GeoVera.

       2.      Plaintiff served GeoVera with a copy of the Original Petition on or about

September 11, 2019.



DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY’S
NOTICE OF REMOVAL                                                                                1
       Case 4:19-cv-03946 Document 1 Filed on 10/10/19 in TXSD Page 2 of 7



        3.     On October 4, 2019, GeoVera filed its Original Answer to Plaintiff’s Original

Petition.

        4.     As required by 28 U.S.C. § 1446(a), and Rule 81 of the Local Rules for the

United States District Court of the Southern District of Texas, being filed simultaneously with

the filing of this Notice of Removal:

        Exhibit A:      Index of Matters Being Filed

        Exhibit B:      Docket Sheet – Case Summary Sheet

        Exhibit C:      Civil Process Request

        Exhibit D:      Plaintiff’s Original Petition

        Exhibit E:      Civil Process Pick Up Form

        Exhibit F:      Citation

        Exhibit G:      Answer to Plaintiff’s Original Petition

        Exhibit H:      List of Parties and Counsel

        Exhibit I:      Declaration of Adrienne H Nelson

        5.     Venue is proper in this Court under 28 U.S.C. § 1441(a) because this district and

division embrace Harris County, Texas, the place where the removed action has been pending

and where the incident giving rise to this lawsuit took place.

                                            II.
                                    BASIS FOR REMOVAL

        6.     Removal is proper based on diversity of citizenship under 28 U.S.C. §§ 1332(a),

1441(a) and 1446.

A.      Plaintiffs and Defendant GeoVera are Diverse.

        7.     Upon information and belief, Plaintiff, Juan Esqueda, is an individual residing in

Harris County, Texas;
DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY’S
NOTICE OF REMOVAL                                                                               2
      Case 4:19-cv-03946 Document 1 Filed on 10/10/19 in TXSD Page 3 of 7



       8.      Defendant, GeoVera Specialty Insurance Company, is incorporated under the

laws of the State of Delaware, with its principal place of business in Fairfield, California.

GeoVera is therefore not a citizen of the State of Texas for diversity purposes.

       9.      Thus, this lawsuit is between citizens of different states, and there is complete

diversity of citizenship between Plaintiff and GeoVera.

B.     The Amount in Controversy Exceeds the Jurisdictional Requirements for Subject
       Matter Jurisdiction.

       10.     Federal courts are courts of limited jurisdiction; without jurisdiction conferred by

statute, they lack the power to adjudicate claims. See Stockman v. Fed. Election Comm’n, 138

F.3d 144, 151 (5th Cir.1998). An action in state court may be removed to federal court if “the

district courts of the United States have original jurisdiction.” 28 U.S.C. § 1441. To establish

diversity jurisdiction under 28 U.S.C. § 1332, the parties must be diverse, and the amount in

controversy must exceed $75,000.00, exclusive of interest and costs. 28 U.S.C. § 1332; Gebbia

v. Wal-Mart Stores, Inc., 233 F.3d 880, 882 (5th Cir. 2000). To determine whether jurisdiction is

present for removal, the claims in the state court petition are considered as they existed at the

time of removal. Cavallini v. State Farm Mut. Auto Ins. Co., 44 F.3d 256, 264 (5th Cir. 1995).

       11.     When a defendant seeks to remove a lawsuit on the basis of diversity jurisdiction,

the federal court ordinarily determines the amount in controversy based on the specific “good

faith” sum demanded by the Plaintiff in the state court petition. See 28 U.S.C. § 1446(c)(2); St.

Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288 (1938) (“[U]nless the law gives a

different rule, the sum claimed by the Plaintiff controls if the claim is apparently made in good

faith.”). But when, in contravention of state law, a Plaintiff specifically alleges that damages

will not exceed the federal jurisdictional amount, the pleading is not made in good faith and the

deference typically afforded the Plaintiff’s pleading does not apply. De Aguilar v. Boeing Co.,
DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY’S
NOTICE OF REMOVAL                                                                                 3
       Case 4:19-cv-03946 Document 1 Filed on 10/10/19 in TXSD Page 4 of 7



47 F.3d 1404, 1410 (5th Cir.1995) (noting that “the face of the Plaintiff’s pleading will not

control if made in bad faith,” and criticizing manipulative tactics by Plaintiffs that reduce the

amount in controversy to avoid federal jurisdiction and removal).

        12.     Furthermore, Texas Rule of Civil Procedure 47(c) requires that Plaintiff pleads in

certain predefined damage ranges: e.g., “only monetary relief of $100,000 or less,” or “monetary

relief over $100,000 but not more than $200,000.” There is no provision in Rule 47 permitting a

Plaintiff to plead for damages not exceeding $74,000 as Plaintiff has done here. See Plaintiff’s

Original Petition, at ¶2.

        13.     A removing defendant satisfies its burden of proof when it shows by a

preponderance of the evidence that the amount in controversy actually exceeds the jurisdictional

minimum at the time of removal. De Aguilar, 47 F.3d at 1408-11. A removing defendant can

show the amount in controversy actually exceeds the jurisdictional minimum if “(1) it is apparent

from the face of the petition that the claims are likely to exceed $75,000.00, or, (2) the defendant

sets forth “summary judgment type evidence” of facts in controversy that support a finding of the

requisite amount.” See e.g., Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723

(5th Cir. 2002).

        14.     Here, this dispute involves the adjustment of a residential insurance claim against

Plaintiff’s Policy. Plaintiff’s policy limits are as follows: Dwelling limits of $158,000; Other

Structures limits of $15,800; Personal Property limits of $39,500; and Loss of Use limits of

$31,600. 1


1 See Declaration of Adrienne H Nelson as Exhibit I. In determining the amount in
controversy, the court may consider “policy limits... penalties, statutory damages, and
punitive damages.” St. Paul Reinsurance Co., Ltd. v. Greenberg, 134 F.3d 1250, 1253 (5th
Cir. 1998); see Ray v. State Farm Lloyds, No. CIV.A.3:98-CV-1288-G, 1999 WL 151667, at *
2-3 (N.D. Tex. Mar. 10, 1999) (finding a sufficient amount in controversy in plaintiff’s case
DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY’S
NOTICE OF REMOVAL                                                                                  4
         Case 4:19-cv-03946 Document 1 Filed on 10/10/19 in TXSD Page 5 of 7



          15.    Plaintiff attempts to frustrate this Court’s federal diversity jurisdiction by stating

in his Petition that he “seeks a maximum amount of damages that does not exceed the sum or

value of $74,000, exclusive of interest and costs.” 2 However, no stipulation to limit the amount

in controversy was filed with Plaintiff’s Original Petition to prevent removal 3 and Plaintiff is

silent on whether, at a later time, he will accept an award of greater than $75,000 if monetary

relief actually awarded by a jury is more than $75,000. 4

          16.    Because no stipulation to limit the amount in controversy was filed with

Plaintiff’s Original Petition and Texas law does not preclude a court or jury from awarding an

amount greater than what a Plaintiff seeks in his/her pleadings and other filings, Plaintiff’s

affirmation 5 without more, does not provide sufficient certainty that Plaintiff would not be able

to recover more in state court than the amount he seeks. 6

          17.    In addition, Plaintiff seeks actual damages, trebled damages, exemplary damages,


against their insurance company for breach of contract, fraud, negligence, gross negligence,
bad faith, violations of the Texas Insurance Code, violations of the Texas Deceptive Trade
Practices Act, and mental anguish); Fairmont Travel, Inc. v. George S. May Int’l Co., 75 F.
Supp.2d 666, 668 (S.D. Tex. 1999) (considering DTPA claims and the potential for recovery
of punitive damages for the amount in controversy determination); Chittick v. Farmers Ins.
Exch., 844 F. Supp. 1153, 1155 (S.D. Tex. 1994) (finding a sufficient amount in controversy
after considering the nature of the claims, the types of damages sought and the presumed
net worth of the defendant in a claim brought by the insureds against their insurance
company for actual and punitive damages arising from a claim they made for roof
damages).
2   Exhibit D, ¶2.
3“‘Litigants who want to prevent removal must file a binding stipulation or affidavit with
their complaints[.]’” De Aguilar v. Boeing Co., 47 F.3d 1404, 1412 (5th Cir.1995) (quoting In
re Shell Oil Co., 970 F.2d 355, 356 (7th Cir. 1992) (per curiam)).
4   See Plaintiff’s Orig. Pet.
5that he “seeks a maximum amount of damages that does not exceed the sum or value of
$74,000, exclusive of interest and costs”
6See FN4; see also Washington-Thomas v. Dial Am. Mktg., Inc., EP-12-CV-00340-DCG,
2012 WL 5287043, at *3 (W.D. Tex. Oct. 23, 2012)(not reported).

DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY’S
NOTICE OF REMOVAL                                                                                     5
      Case 4:19-cv-03946 Document 1 Filed on 10/10/19 in TXSD Page 6 of 7



statutory interest, pre-judgment interest, post-judgment interest, an award of attorney fees for

trial and any appeal of this case, and costs of suit. See Plaintiff’s Original Petition at IX. Prayer.

Given the nature of the case, policy limits, Plaintiff’s claims, and damages sought, Plaintiff has

greatly exceeded the requisite jurisdictional threshold of $75,000 at the time of removal.

       18.     GeoVera has shown by the preponderance of the evidence that Plaintiff’s amount

in controversy likely exceeded the minimal jurisdictional threshold at the time of removal.

                                              III.
                                          CONCLUSION

       Based upon the foregoing, the exhibits submitted in support of this removal, and other

documents filed contemporaneously with this Notice of Removal, Defendant GeoVera Specialty

Insurance Company hereby removes this case to this Court for trial and determination.



                                               Respectfully submitted,


                                               /s/ Rhonda J. Thompson
                                               Rhonda J. Thompson
                                               State Bar No. 24029862
                                               So. Dist. No.: 17055
                                               Adrienne H. Nelson
                                               State Bar No.: 24069867
                                               So. Dist. No.: 2276091

                                               THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                               700 N. Pearl Street, 25th Floor
                                               Dallas, Texas 75201
                                               Telephone: (214) 871-8200
                                               Facsimile: (214) 871-8209
                                               Email: rthompson@thompsoncoe.com
                                               Email: anelson@thompsoncoe.com

                                               ATTORNEYS FOR DEFENDANT GEOVERA
                                               SPECIALTY INSURANCE COMPANY




DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY’S
NOTICE OF REMOVAL                                                                                    6
      Case 4:19-cv-03946 Document 1 Filed on 10/10/19 in TXSD Page 7 of 7



                              CERTIFICATE OF SERVICE

        I hereby certify that, on October 4, 2019, a true and correct copy of the foregoing
document was served by in accordance with the Texas and Federal Rules of Civil Procedure to
the following counsel of record:

      Via Electronic Filing:                           Via Electronic Filing:
      Anthony G. Buzbee                                Stephen R. Walker
      Christopher J. Leavitt                           Gregory J. Finney
      THE BUZBEE LAW FIRM                              Juan A. Solis
      JP Morgan Chase Tower                            Law Offices of Manuel Solis, PC
      600 Travis St., Ste. 6850                        6657 Navigation Blvd.
      Houston, TX 77002                                Houston, TX 77011
      Telephone: (713) 223-5393                        Telephone: (713) 277-7838
      Facsimile: (713) 223-5909                        Facsimile: (281) 377-3924
      Email: tbuzbee@txattorneys.com                   Email: swalker@manuelsolis.com
      Email: cleavitt@txattorneys.com                  Email: gfinney@manuelsolis.com
      Counsel for Plaintiff                            Email: jusolis@manuelsolis.com
                                                       Counsel for Plaintiff



                                         /s/ Adrienne H. Nelson
                                         Rhonda J. Thompson
                                         Adrienne H. Nelson




DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY’S
NOTICE OF REMOVAL                                                                         7
